Case 16-15037-ref       Doc 198    Filed 10/08/18 Entered 10/08/18 10:29:04          Desc Main
                                   Document      Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
In re: IVAN L. JEFFERY,                    : Chapter 7
            Debtor                         : Case No. 16-15037-ref
_________________________________________ :


         MOTION OF DEBTOR, IVAN L. JEFFERY, FOR SANCTIONS AGAINST
                WILTON ARMETALE, INC. A/K/A WAPITA, INC. FOR
         VIOLATION OF THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362

          AND NOW COMES the Debtor, Ivan L. Jeffery, by and through his counsel, Charles J.

Phillips, Esquire, Eden R. Bucher, Esquire and Leisawitz Heller Abramowitch Phillips, P.C., and

in support of his Motion for Sanctions Against Wilton Armetale, Inc. a/k/a WAPITA, Inc. for

Violation of the Automatic Stay Pursuant to 11 U.S.C. § 362 hereby represents as follows:

         1.     On or about July 15, 2016 (the “Petition Date”), the Debtor filed a Petition for

relief under Chapter 7 of the United States Bankruptcy Court and was granted an Order for relief

thereon.

         2.     Lynn E. Feldman, Esquire (“Trustee Feldman”) was appointed as Chapter 7

Trustee of the Debtor’s Bankruptcy Estate on July 18, 2016 and continues to serve in that

capacity.

         3.     Prior to May 9, 2016, the Debtor was the sole shareholder of Wilton Armetale,

Inc. a/k/a WAPITA, Inc. (“Wilton”).

         4.     On or about May 9, 2016, the Debtor transferred all of his stock in Wilton to

Mega Living, S. de R.L. de C.V. (“Mega Living”), the designee and believed to be wholly-

owned subsidiary of Artesanias Hacienda Real S.A. de C.V. (“Artesanias”). A true and correct

copy of Barry L. Goldin, Esquire’s letter to Debtor’s counsel directing the registration of the




{01314257 }
Case 16-15037-ref      Doc 198    Filed 10/08/18 Entered 10/08/18 10:29:04            Desc Main
                                  Document      Page 2 of 3


shares in the name of Mega Living is attached hereto, made a part hereof, and marked as Exhibit

“A”.

         5.   Artesanias is a creditor in Debtor’s Bankruptcy Case.

         6.   On August 23, 2016, at the request of Trustee Feldman, this Honorable Court

fixed the deadline for filing a proof of claim in this Bankruptcy Case as November 25, 2016.

         7.   No proof of claim was filed by Wilton in this Bankruptcy Case.

         8.   On December 8, 2016, this Honorable Court granted the Motion of Artesanias for

an Order Extending the Time to File a Complaint Determining the Dischargeability of a Debt

under 11 U.S.C. §523 and extended the deadline for creditors to file a complaint objecting to the

Debtor’s discharge and to determine dischargeability of a debt to January 21, 2017.

         9.   Wilton did not file a complaint objecting to the Debtor’s discharge or to

determine the dischargeability of a debt by the January 21, 2017 deadline established by this

Honorable Court.

        10.   On September 26, 2016, Wilton filed a Petition under Chapter 7 of the United

States Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of

Pennsylvania to Case No. 16-16779 (“Wilton’s Bankruptcy Case”).

        11.   David A. Eisenberg, Esquire was appointed as Chapter 7 Trustee of Wilton’s

Bankruptcy Estate on September 27, 2016 and continues to serve in that capacity.

        12.   On September 14, 2018, following Trustee Eisenberg’s abandonment of any

claims of the Wilton Bankruptcy Estate against the Debtor, Wilton, by and through its counsel,

Barry L. Goldin, Esquire and John R.K. Solt, Esquire, filed a Complaint for Breach of Fiduciary

Duty, Constructive Fraud, and Fraud/Fraudulent Concealment in Wilton’s Bankruptcy Case

against the Debtor to Adversary No. 18-00212-ref (the “Complaint”).



                                               2
{01314257 }
Case 16-15037-ref       Doc 198     Filed 10/08/18 Entered 10/08/18 10:29:04           Desc Main
                                    Document      Page 3 of 3


        13.     All of the claims in the Complaint are based upon alleged actions taken by the

Debtor prior to the Petition Date, and are therefore pre-petition claims against the Debtor which

are dischargeable in this Bankruptcy Case.

        14.     Wilton did not seek nor obtain relief from the automatic stay provisions of 11

U.S.C. § 362 (the “Automatic Stay”) in this Bankruptcy Case prior to filing the Complaint.

        15.     Wilton’s filing of its Complaint without receiving relief from the Automatic Stay

constitutes a “willful violation” of the Automatic Stay as that term is used in 11 U.S.C. §

362(k)(1).

        16.     The Debtor is entitled to actual damages, including costs and attorney’s fees, and

punitive damages against Wilton due to its willful violation of the Automatic Stay.

          WHEREFORE, the Debtor, Ivan L. Jeffery, respectfully requests that this Honorable

Court:

          A.    Award Debtor actual damages, including costs and attorneys’ fees, and punitive

                damages for Wilton’s willful violation of the Automatic Stay; and

          B.    Grant such other and further relief as the Court deems just.

                                              Respectfully submitted,

                                              LEISAWITZ HELLER ABRAMOWITCH PHILLIPS, P.C.



Dated: October 8, 2018                        By:     /s/ Charles J. Phillips
                                                      Charles J. Phillips, Esquire
                                                      2755 Century Boulevard
                                                      Wyomissing, PA 19610
                                                      Phone: 610-372-3500
                                                      Fax: 610-372-8671
                                                      Attorneys for Debtor, Ivan L. Jeffery




                                                 3
{01314257 }
